     Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 1 of 7

 1

 2

 3

 4

 5

 6                    UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF CALIFORNIA
 8

 9   PRINCIPAL LIFE INSURANCE,               Case No. 1:19-cv-00147 SKO

10                   Plaintiff,              AMENDED SCHEDULING ORDER (Fed. R. Civ.
                                             P. 16)
11        v.
                                             Discovery Deadlines:
12   RAYMOND CALLOWAY et. al.,                    Non-Expert Discovery: December 29, 2020
                                                  Expert Disclosures: January 12, 2021
13                   Defendants.                  Rebuttal Expert Disclosures: January 26, 2021
                                                  Expert Discovery: February 26, 2021
14
                                             Non-Dispositive Motion Deadlines:
15                                               Filing: March 17, 2021
                                                 Hearing: April 14, 2021
16
                                             Dispositive Motion Deadlines:
17                                                Filing: March 17, 2021
                                                  Hearing: April 21, 2021
18
                                             Deadline to Provide Proposed Settlement
19                                           Conference Dates:
                                                 November 12, 2020
20
                                             Pre-Trial Conference:
21                                                June 16, 2021 at 2:30 p.m.
                                                  Courtroom 7
22
                                             Trial: August 10, 2021 at 8:30 a.m.
23                                                  Courtroom 7
                                                    3/5 Trial Days
24

25

26
27
         In light of the reassignment of this case to the undersigned for all purposes (see Doc. 108),
28
                                                    1
       Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 2 of 7

 1   the Court enters the following Amended Scheduling Order.

 2          I.      Discovery Plan and Cut-Off Dates

 3          The parties are directed to disclose all expert witnesses, in writing, on or before January 12,

 4   2021, and to disclose all rebuttal experts on or before January 26, 2021. The written designation

 5   of retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. 26(a)(2), (A), (B)

 6   and (C) and shall include all information required thereunder. Failure to designate experts in

 7   compliance with this order may result in the Court excluding the testimony or other evidence

 8   offered through such experts that are not properly disclosed in compliance with this order. The

 9   provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts and

10   their opinions. Experts must be fully prepared to be examined on all subjects and opinions included

11   in the designation. Failure to comply will result in the imposition of sanctions, which may include

12   striking the expert designation and preclusion of expert testimony. In addition, the provisions of

13   Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement disclosures and responses to

14   discovery requests will be strictly enforced.

15          The parties are ordered to complete all non-expert discovery, including motions to compel

16   any non-expert discovery, on or before December 29, 2020 and all expert discovery, including

17   motions to compel any expert discovery, on or before February 26, 2021. Compliance with these

18   discovery cutoffs requires motions to compel be filed and heard sufficiently in advance of the

19   discovery cutoff so that the Court may grant effective relief within the allotted discovery time. A

20   party's failure to have a discovery dispute heard sufficiently in advance of the discovery cutoff may

21   result in denial of the motion as untimely.

22          Discovery Disputes:

23          The Magistrate Judge will resolve discovery disputes outside the formal Local Rule 251

24   procedures pursuant to the parties’ request and agreement and in accordance with the deadlines set

25   forth above. Within three (3) days of requesting an informal discovery dispute conference, the

26   parties shall submit to the court and serve on opposing counsel a 2-3 page summary of the dispute.

27   The parties’ summaries (without exhibits or attachments) must be emailed to the chambers of

28   Magistrate Judge Sheila K. Oberto at skoorders@caed.uscourts.gov. Once the court receives the
                                                       2
       Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 3 of 7

 1   parties’ summaries, an informal telephonic conference will be held within one week or as soon as

 2   is practicable.

 3           Prior to requesting an informal discovery dispute conference, the parties must speak

 4   with each other about the discovery dispute (in addition to any written correspondence the

 5   parties may engage in via letters and/or email). This requirement may be accomplished in

 6   person, over the telephone or through videoconferencing. By requesting an informal discovery

 7   dispute conference, the parties are agreeing to be bound by any discovery ruling arising out of the

 8   informal proceedings.

 9           If a formal motion is brought under Fed. R. Civ. P. 37, the parties must prepare and file a

10   Joint Statement re Discovery Disagreement (“Joint Statement”) as required by Local Rule 251. The

11   Joint Statement must be filed 7 calendar days before the scheduled hearing date. Courtesy copies

12   of all motion-related documents, declarations, and exhibits must be delivered to the Clerk’s Office

13   by 10:00 a.m. at least 4 court days before the scheduled hearing date. Motions will be removed

14   from the court’s hearing calendar if the Joint Statement is not timely filed or if courtesy copies are

15   not timely delivered. To satisfy the meet and confer requirement set forth in Local Rule 251(b),

16   the parties must confer by speaking with each other in person, over the telephone or via video

17   conferencing before the hearing about the discovery dispute. The Court may issue sanctions against

18   the moving party or the opposing party if either party fails to meet and confer in good faith.

19           II.       Pretrial Motion Schedule

20           A.        Non-Dispositive Pretrial Motions

21           All non-dispositive pretrial motions (except motions to compel, addressed above), shall be

22   filed by March 17, 2021, and heard on or before April 14, 2021. Non-dispositive motions are heard

23   on Wednesdays at 9:30 a.m., before the United States Magistrate Judge Sheila K. Oberto in

24   Courtroom 7.

25           Unless prior leave of the Court is obtained at least 7 days before the filing date, all moving

26   and opposition briefs or legal memorandum in civil cases before Magistrate Judge Sheila K. Oberto

27   shall not exceed twenty-five (25) pages. Reply briefs filed by the moving parties shall not exceed

28   10 pages. Before scheduling any motion, the parties must comply with all requirements set forth
                                                        3
       Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 4 of 7

 1   in Local Rule 230 and 251.

 2            In scheduling such motions, the parties shall comply with Local Rule 230. The Magistrate

 3   Judge may grant Applications for an Order Shortening Time pursuant to Local Rule 144(e).

 4   However, if counsel does not obtain an Order Shortening Time, the Notice of Motion must comply

 5   with Local Rule 251.

 6            Counsel may appear and argue non-dispositive motions by telephone, providing a request

 7   to so appear is made to the Magistrate Judge's Courtroom Clerk no later than 3 court days before

 8   the noticed hearing date. In the event that more than one attorney requests to appear by telephone,

 9   it shall be the obligation of the moving part(ies) to arrange and originate a conference call to the

10   Court.

11            B.     Dispositive Pretrial Motions

12            All dispositive pretrial motions shall be filed no later than March 17, 2021, and heard no

13   later than April 21, 2021, in Courtroom 7 before the Honorable Sheila K. Oberto, United States

14   Magistrate Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P 56 and

15   Local Rules 230 and 260.

16            Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

17   summary judgment or motion for summary adjudication the parties are ORDERED to meet, in

18   person or by telephone, and confer to discuss the issues to be raised in the motion.

19            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

20   a question of fact exists, 2) determine whether the respondent agrees that the motion has merit in

21   whole or in part, 3) discuss whether issues can be resolved without the necessity for briefing, 4)

22   narrow the issues for review by the court, 5) explore the possibility of settlement before the parties

23   incur the expense of briefing a summary judgment motion, and 6) arrive at a Joint Statement of

24   Undisputed Facts.

25            The moving party shall initiate the meeting and provide a draft of the Joint Statement of

26   Undisputed Facts. In addition to complying with the requirements of Local Rule 260 the

27   moving party shall file a Joint Statement of Undisputed Facts.

28            In the Notice of Motion, the moving party shall certify that the parties have met and
                                                        4
       Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 5 of 7

 1   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

 2          III.    Pretrial Conference Date

 3          The Pretrial Conference is set for June 16, 2021, at 2:30 p.m. in Courtroom 7 before the

 4   Honorable Sheila K. Oberto, United States Magistrate Judge.

 5           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

 6   281(a)(2). The parties are further directed to submit a digital copy of their Pretrial Statement in

 7   Word format, directly to Judge Oberto's chambers by email at SKOorders@caed.uscourts.gov.

 8          Counsel’s attention is directed to Rules 281 and 282 of the Local Rules for the Eastern

 9   District of California, as to the obligations of counsel in preparing for the Pretrial Conference. The

10   Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

11   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by

12   the Court to explain the nature of the case to the jury during voir dire.

13          IV.     Trial Date

14          Trial is set for August 10, 2021 at 8:30 a.m. in Courtroom 7 before the Honorable Sheila K.

15   Oberto, United States Magistrate Judge.

16          a.      This is a court trial.

17          b.      Counsel's estimate of trial time: 3/5 days.

18          c.      Counsel’s attention is directed to Local Rule 285 for the Eastern District of

19                  California.

20          V.      Proposed Settlement Conference Dates

21          Unless all the parties affirmatively request that the assigned trial Judge participate in the

22   conference and waive in writing any claim of disqualification on that basis to act as the trial Judge

23   in the action thereafter, the assigned trial Judge shall not conduct the settlement conference. (See

24   E.D. Cal. L.R. 270(b)). Accordingly, the Settlement Conference will at this time be set before

25   another Magistrate Judge, who holds Settlement Conferences on Tuesdays and Thursdays at 1:00

26   p.m.

27          Counsel are to thoroughly discuss the advantages of and possibilities for settlement with

28   their respective clients, and each other, in order to propose a date on which a Settlement Conference
                                                        5
          Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 6 of 7

 1   will be set. By no later than November 12, 2020, the parties shall file a joint statement 1)

 2   confirming that they have met and conferred, and 2) setting forth three to four proposed Settlement

 3   Conference dates in accordance with the calendar above.

 4              VI.      Requests for Bifurcation, Appointment of Special Master, or Other Techniques
                         to Shorten Trial
 5

 6              Not applicable at this time.
 7              VII.     Related Matters Pending
 8              There are no pending related matters.
 9              VIII. Compliance with Federal Procedure
10              All counsel appearing are expected to familiarize themselves with the Federal Rules of Civil
11   Procedure and the Local Rules of Practice of the Eastern District of California, and to keep abreast
12   of any amendments thereto. The Court must insist upon compliance with these Rules if it is to
13   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the
14   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the Eastern
15   District of California.
16              Additional requirements and more detailed procedures for courtroom practice before United
17   States Magistrate Judge Sheila K. Oberto can be found at the United States District Court for the
18   Eastern District of California’s website (www.caed.uscourts.gov) under Judges, United States
19   Magistrate Judge Sheila K. Oberto (SKO).1 All parties and counsel shall comply with the
20   guidelines set forth therein.
21              IX.      Effect of this Order
22              This order represents the best estimate of the Court and counsel as to the agenda most
23   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the
24   parties determine at any time that the schedule outlined in this order cannot be met, counsel are
25   ordered to notify the Court immediately of that fact so that adjustments may be made, either by
26   stipulation or by subsequent status conference.
27

28   1
         In the area entitled “Case Management Procedures,” there is a link to “Court Procedures.”
                                                                  6
       Case 1:19-cv-00147-SKO Document 112 Filed 10/05/20 Page 7 of 7

 1            Stipulations extending the deadlines contained herein will not be considered unless they are

 2   accompanied by affidavits or declarations, and where appropriate attached exhibits, which establish

 3   good cause for granting the relief requested. The parties are advised that due to the impacted nature

 4   of civil cases on the district judges in the Eastern District of California, Fresno Division, that

 5   stipulations to continue set dates are disfavored and will not be granted absent good cause.

 6            Should counsel or a party appearing pro se fail to comply with the directions as set

 7   forth above, an ex parte hearing may be held and contempt sanctions, including monetary

 8   sanctions, dismissal, default, or other appropriate judgment, may be imposed and/or ordered.

 9
     IT IS SO ORDERED.
10

11   Dated:     October 5, 2020                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
